MEMORANDUM *
Juvenile appeals the district court’s decision to sentence him to 6 months in custody after he pled guilty to juvenile delinquency for drug smuggling. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm the decision of the district court.
The district court did not abuse its discretion in discussing other, secondary reasons for its custodial sentence. Whereas we have previously emphasized the rehabilitative purposes of the Federal Juvenile Delinquency Act, 18 U.S.C. § 5031 et. seq., there is no prohibition on discussing secondary, nonrehabilitative reasons. See, e.g., United States v. Juvenile, 347 F.3d 778 (9th Cir.2003). The record illustrates that there were valid rehabilitative purposes behind the custodial sentence at the EARJDF facility, including that Juvenile would take classes, learn English, develop life skills, and learn greater responsibility, and the district court concluded that releasing him would send Juvenile the wrong message.
The district court properly weighed all relevant factors and imposed the least restrictive sentence possible to meet Juvenile’s rehabilitative needs. Specifically, it rejected a higher sentence proposed by the government; viewed Juvenile’s letters of recommendation; recognized his educational background, immigration status, and prior work experience; and took into account the nature of his offense. See id. at 787.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.